

Exhibit 10.66


LOAN AGREEMENT
THIS LOAN AGREEMENT, is made and entered into, as of December 19, 2019 by and
between Nikko Chemicals Co., Ltd., a Japanese corporation (“Lender”), and
Amyris, Inc., a Delaware corporation (“Borrower”).


WITNESSETH:
WHEREAS, Borrower, Lender and Lender’s affiliate are the parties to a Joint
Venture Agreement dated December 12, 2016 (the “JV Agreement”) with respect to
Aprinnova, LLC (formerly, Neossance, LLC);
WHEREAS, Borrower previously borrowed US$3,900,000.00 and provided a purchase
money promissory note to Lender, and Borrower granted to Lender a first-priority
security interest as to 10.0% of Aprinnova, LLC’s shares;
WHEREAS, Borrower subsequently borrowed additional loans in an aggregate
principal amount of US$5,000,000.00 and agreed to grant to Lender of
first-priority security interests as to an additional 12.8% of Aprinnova LLC's
shares;
WHEREAS, Borrower additionally requested that Lender extend to Borrower a loan
the amount of US$4,500,000.00 and agreed to grant to Lender a first-priority
security interest as to an additional 27.2% of Aprinnova, LLC’s shares; and
WHEREAS, Lender is willing to make the loan described herein to Borrower on the
terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereby agree as follows:
SECTION 1. LOAN
(1)  Subject to the terms and conditions of this Agreement, Lender shall make a
loan to Borrower in the total principal amount of US$4,500,000.00 (Four Million
Five Hundred Thousand United States Dollars) (the “Loan”) upon satisfaction of
the following:


        (a)  Loan A: A loan of $3,000,000.00 will be made to Borrower by Lender
upon satisfaction of all of the following:


(i)Borrower grants to Lender a first-priority security interest as to 27.2% of
Aprinnova, LLC’s shares, and Lender completes the UCC financial statement
covering such security interest; Borrower executes an Escrow Agreement described
in Section 1.5 of the JV Agreement.
(2) Loan described above shall be made to the following bank account:


   Bank:
          Branch: 
          Address:  
        
          Account Number:
          Account Name: 
          Swift Code:


(3) Notwithstanding anything to the contrary in this Agreement, this Agreement
shall become null and void in its entirety and any obligations on the part of
Lender under this Agreement shall cease to exist if there exists any security
interest as to Aprinnova, LLC’s shares. 
         



--------------------------------------------------------------------------------



Exhibit 10.66
SECTION 2. INTEREST
(1)  Borrower shall pay to Lender interest on the principal amount of the Loan
(the “Principal”) at the rate of 2.75 percent per annum from and including the
applicable date of Loan to and including January 31, 2020 (the “Interest”).


(2) Any outstanding principal of, or accrued interest on, the Loan that is not
paid when due shall bear interest from and including such due date to and
excluding the date of payment (both before and after judgement) in full thereof,
at the additional rate of 5 per cent per annum (“Default Interest”). Interest
(including Default Interest) shall be calculated for the actual number of days
elapsed on the basis of a 360 day year.
SECTION 3. PAYMENT
(1)  Borrower shall repay the Principal in full on January 31, 2020 and shall
pay all of the Interest on the date of Loan. Lender may at any time apply any
sum payable from Lender to Borrower (including without limitation the Principal)
in or towards satisfaction of any sum then payable from Borrower to Lender
(including without limitation the Interest).
SECTION 4. SECURITY INTEREST
        To secure prompt payment in full when due (whether at stated maturity,
by acceleration or otherwise) and performance of Borrower’ obligation hereunder,
Borrower hereby pledges and grants to Lender a first-priority security interest
in and to all of Borrower’s right, title and interest in, to and under twenty
seven point two (27.2) percent of Aprinnova LLC’s shares (i.e., membership
interests of Aprinnova, LLC) (the “Pledged Shares”). Borrower hereby agrees that
it will not sell, assign, encumber or otherwise transfer or dispose of such
shares, except as expressly permitted by the LLC Operating Agreement. Borrower
irrevocably appoints Lender as its true and lawful attorney-in-fact of Borrower
to make, execute and file UCC financing statement to secure Lender’s security
interest in and to 27.2% of Aprinnova LLC’s shares described above.
        In the event of default by Borrower under this Agreement, the Pledges
Shares shall be transferred to Lender so that Lender’ shareholding percentage
will increase by twenty seven point two (27.2) percent, regardless of the amount
repaid by Borrower under this Agreement on or prior to such default.
SECTION 5. COVENANTS
(1)  Borrower hereby covenants that so long as any indebtedness of Borrower
under this Agreement remains outstanding an unpaid, Borrower shall promptly give
notice in writing to Lender of (a) the occurrence of any Event of Default under
this Agreement or any other material agreement of Borrower and (b) any
litigation, preceding, investigation or dispute which may exist at any time
between Borrower and any third party which might substantially interfere with
the normal business activity of Borrower or the performance of any obligation
under this Agreement.
(2)  Borrower hereby covenants that so long as any indebtedness of Borrower
under this Agreement remains outstanding an unpaid, Borrower shall not, unless
otherwise consented to in writing by Lender, enter into any transaction or
merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or initiate any liquidation or dissolution), or take any action, legal
proceeding or step in relation to the appointment of an examiner or receiver to
Borrower or any of its assets, or convey, sell, lease, transfer, mortgage,
pledge, lien or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of its business, property or assets.
(3) Borrower hereby covenants that so long as any indebtedness of Borrower under
this Agreement remains outstanding an unpaid, Borrower shall permit Lender (a)
to inspect any of the properties, corporate books and financial records of
Borrower, (b) to examine and make copies of the books of accounts and other
financial records of Borrower, and (c) to discuss the affairs, financings and
accounts of Borrower with, and to be advised as to the same by, its officers at
such reasonable times and intervals as Lender may designate.
         



--------------------------------------------------------------------------------



Exhibit 10.66
SECTION 6. EVENTS OF DEFAULT
        If any of the Event of Default (as hereinafter defined) occurs, then the
principle amount of the Loan (as well as any interest accrued thereon) shall be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are expressly waived, anything contained herein to the
contrary notwithstanding. For the purpose of this Agreement, the Event of
Defaults shall be deemed to have occurred:
(a)If borrower fails to pay the principle of an interest on the Loan when due;


(b)if any representation, warranty or covenant made by Borrower under this
Agreement, or any other agreement(s) made with Lender, shall prove to have been
untrue or misleading in any material respect when made; or


(c)if Borrower files a petition in bankruptcy or for liquidation or
reorganization or for the appointment of an examiner or receiver to Borrower or
any of its assets or other similar petition, makes an assignment for the benefit
of creditors, consents to the appointment of a receiver, trustee or other
custodian for all or a substantial part of its property, is adjudicated at
bankrupt, or fails to cause to be vacated, set aside or stayed within 60 days of
any court order appointing a receiver, trustee or other custodian for all or a
substantial part of its property or ordering relief against it in any
involuntary case of bankruptcy.
SECTION 7. INDEMNIFICATION
        Borrower agrees to indemnify lender from and against any and all claims,
losses and liabilities arising out of or resulting from the occurrence of any
event or default (including, but not limited to, the costs for the enforcement
hereof). Borrower further agrees to pay all reasonable expenses of Lender,
including, without limitation, the fees and expenses of its counsel, incurred in
connection with (a) the enforcement of any part of this Agreement, and any
waiver or amendment of any provision hereof (b) the administration of this
Agreement after the occurrence of any Event of Default or (c) the failure by
Borrower to perform or observe any of the provisions of this Agreement.
SECTION 8. WAIVERS
        No single or partial waiver by Lender of any Event of Default, right or
remedy which it may have shall operate as a waiver of any other Event of
Default, right or remedy or of the same Event of Default, right or remedy on a
future occasion. Borrower hereby waives presentment, notice of dishonor and
protest and all other notices and demands whatsoever, except as a specifically
provided in this Agreement.
SECTION 9. AMENDMENT
        No amendment, modification or waiver of any provision of this Agreement,
nor consent to any departure by borrower herefrom, shall in any event be
effective unless the same shall be in writing and signed by Lender and shall
otherwise be made in accordance with the provisions hereof, and then such
amendment, waiver or consent shall be effective only in the specific instance
and the specific purpose for which given.
SECTION 10. SURVIVAL
        All agreements, representations in warranties made herein an in any
certificates delivered pursuant hereto shall survive the execution and delivery
of this Agreement and shall continue in full force and effect until the
indebtedness of Borrower under this Agreement has been paid in full.
SECTION 11. ASSIGNMENT
         



--------------------------------------------------------------------------------



Exhibit 10.66
        This Agreement shall be binding upon and inure to the benefit of
Borrower and Lender and their respective permitted successors and assigns;
provided, however, that Borrower may not transfer or assign any of its rights or
obligations hereunder without the prior written consent of Lender.
SECTION 12. NOTICE
        All notices under this Agreement shall be sent by registered mail or
nationally recognized overnight courier, in each case, with confirmation of
receipt, and shall be deemed to have been sent on the date of receipt or on the
date of mailing if preceded by transmission of the text of such notice by
facsimile (with confirmation of transmission) to the number or by e-mail to the
e-mail address given by each Party in writing.
SECTION 13. GOVERNING LAW AND JURISDICTION
        This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.




[SIGNATURE PAGE FOLLOWS]


         



--------------------------------------------------------------------------------



Exhibit 10.66
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 NIKKO CHEMICALS CO., LTD.
 
 By: /s/ Shizuo Ukaji___________________
 Name: Shizuo Ukaji Title: President & Chief Executive Officer
 
AMYRIS, INC.
By:
 
_/s/ John Melo_________________
Name:John MeloTitle:President & Chief Executive Officer



         

